Title: To James Madison from Tobias Lear, 20 July 1801
From: Lear, Tobias
To: Madison, James


⟨No.⟩ 2.
Sir,
Cape François, July 20th: 1801.
I had the honor of writing to you on the 17th. inst.—a copy of which I now enclose. Since that time nothing new has occurred here. The Governor, General Toussaint Louverture, has been absent from this place for 3 days past. It is supposed he has gone towards Port Republican. His movements are very rapid and uncertain. He commands everything in this Island. He is certainly an extraordinary man. He appears to be adored by all the Inhabitants of all colours; whether this proceeds from fear or love I cannot yet tell; but all speak of him as a just man. It is said, from pretty good authority, that there are some new arrangements about to be made with the British to open all the Ports of the French parts of the Island to them, & to the United States also. If this is the case I shall soon be properly informed of it. But I shall do nothing which may commit the neutrality of the United States. To the regulations of the Government here I must conform, so long as our intercourse is kept up with the Island, and there appears to be every disposition on the part of the Governor to promote our intercourse.
A Gentleman (M. Vincent) goes in this Vessel (the Brig Neptune of Alexa) to the United States, and from thence to France. He is sent, by the Governor, with the New Constitution. He has been in the United States heretofore, and has been employed as an Engineer. From him you may learn many particulars respecting this Island which it is not in my power to give you. I have been promised a copy of the new Constitution to send by this opportunity; but as the vessel sails tomorrow morning, it is uncertain whether I shall be able to obtain it or not. If I should, you will find it enclosed.
I have been here for so short a time that I have not been able to form any correct oppinion of the state of things from observation; and the information appears to be so contradictory and unfounded that I can place but little reliance upon it. I have no doubt but Dr. Stevens possesses more knowledge of the true state of things here than almost any other man, and from him I expect much. He has shewn every disposition to communicate in the fullest manner, and there is no mark of personal or national Attention which he has not paid to me.
The Treasury of the Island is very rich. There has been, for some time past, an accumulation of money at it which is without precedent. What the object may be in collecting & keeping this sum is not for me to say—conjectures are various. If you get the Constitution, it may lead you to form some opinion. I shall conform in all things to the Government of the Island, so far as may be compatable with the neutral situation of the United States; and I have no doubt, but the necessity of an intercourse with them is too well understood here, to fear any measures which may seriously interrupt it.
By the Constitution, property is declared inviolable, and those who possess Estates are allowed to enjoy them, if present, and if absent, the proceeds may be remitted by their Agents. There are some exceptions to this, as you will readily suppose. The cultivation goes on tolerably well. One fourth part of the produce is the property of the Cultivators, and the other three fourths belong to the proprietor of the Estate, subject to taxes & requisitions. Great attention is paid by the Military & civil officers to keep the Cultivators employed & steady to their work, and in some places not a little severity is used.
As there are now a number of Vessels in this Port which will sail shortly for the United States, I shall have frequent opportunities of writing, which will make it unnecessary for me to add more at present than the assurances of the high respect & sincere attachment of Sir, Your most obedt. Servt.
Tobias Lear.
P. S. I have not been able to get a Copy of the Constitution. as it is not yet allowed to be given out.
 

   
   RC (DNA: RG 59, CD, Cap Haitien, vol. 3). Docketed by Wagner as received 6 Aug.


